Citation Nr: 0724440	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

The veteran, served on active duty from February 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDING OF FACT

The preponderance of the medical and other evidence indicates 
that the veteran's currently diagnosed hepatitis C resulted 
from in-service intravenous drug abuse rather than any other 
incident or injury in service. 


CONCLUSION OF LAW

Hepatitis C was incurred through the veteran's misconduct; 
therefore, service connection may not be granted as a matter 
of law.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1, 3.301, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
hepatitis C.  In essence, he denied intravenous drug use in 
service and instead ascribed his currently diagnosed 
hepatitis C to "air gun" inoculations he received in 
service. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision on the issues on appeal.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
Prior to the adjudication of the veteran's claim, a letter 
dated in November 2002 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
In general, the November 2002 letter informed the veteran 
that additional information or evidence was needed to support 
his service connection claim.  
See the "What the Evidence Must Show" section of the 
November 1, 2002 VCAA letter.  That letter also informed the 
veteran of the relative responsibilities of VA of the veteran 
concerning the development of evidence.  Specifically, the 
veteran was advised in the February 2004 letter that VA would 
assist him with obtaining relevant records from any Federal 
agency, including records from the military, VA Medical 
Centers and the Social Security Administration.  The veteran 
was requested to perform specific tasks in connection with 
his appeal, to include completing a questionnaire entitled 
"Risk Factors for Hepatitis".  The veteran was specifically 
informed: "It's still your responsibility to support your 
claim with appropriate evidence."   

The RO sent the veteran a second VCAA letter in August 2004, 
which reiterated and amplified the contents of the previous 
letter.  The August 2004 VCAA letter further informed the 
veteran as follows: "If there is any other evidence or 
information that you think will support your claim, please 
let us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us." These requests 
comply with the "give us everything you've got" requirements 
of 
38 C.F.R. § 3.159 (b) in that the veteran was informed that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

The veteran is obviously aware of what is required of him and 
of VA. Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  As will be discussed at length below, the 
reason for the RO's denial of the veteran's claim was its 
finding of misconduct on the part of the veteran.  
This was amply communicated to the veteran by the RO, and he 
has attempted to refute the RO's finding.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, as discussed above the veteran has received 
ample notice as to the crucial element, misconduct.  Because 
his claim was denied by the RO, and is being denied by the 
Board, the matter of disability rating and effective date are 
moot.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Although it appears that the veteran's service medical 
records were not available at the time the April 2003 rating 
decision was issued, such records were associated with the 
claims file and reviewed by the RO prior to the issuance of 
the October 2004 Statement of the Case.  The Board observes 
that the veteran has been afforded a VA examination in 
connection with his claim. 38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.   He has been represented by a service 
organization, who has submitted argument on his behalf.  He 
declined the opportunity to present testimony at a Board 
hearing.

The Board will accordingly proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Service connection - hepatitis C

There are no VA regulations specifically dealing with service 
connection for hepatitis C.  

In general, for service connection to be granted in this case 
for hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  
See VBA letter 211B (98-110) November 30, 1998.

A  VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use. It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible", notwithstanding the 
lack of any scientific evidence so documenting. 
It noted that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
the hepatitis C.

Willful misconduct

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
drugs.  An injury or disease incurred during active military, 
naval, or air service shall not be deemed to have been 
incurred in the line of duty if such injury or disease was a 
result of the abuse of drugs by the person on whose behalf 
service benefits are claimed.  Drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.1, 3.301 
(2005).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences. A mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct. 38 C.F.R. § 3.1(n) 
(2005).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990. 
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

Analysis

The veteran is seeking entitlement to service connection for 
hepatitis C. Essentially, he contends that in-service events 
[notably air gun inoculations] caused him to develop his 
current liver disease.  He further denies that drug use 
caused his liver disease.

With respect to Hickson element (1), current disability, the 
medical evidence of record indicates that the veteran has 
been diagnosed with hepatitis C.  See May 1999 private 
medical records an a September 2004 VA examination report.  

Turning to element (2), in-service disease or injury, the 
veteran's service medical records indicate that he was 
treated for viral hepatitis in August 1972, September 1972 
and March 1973, with a possible relapse in May 1973.  
Although none of the service medical records document that 
the veteran was actually diagnosed with hepatitis C, this 
does not weigh against the veteran's claim, since it appears 
that the technology utilized to make the distinction as to 
the specific type of hepatitis suffered by the veteran was 
not available at the time he was diagnosed in service.  In 
this regard, the Board observes that the claims file contains 
a September 2004 VA examination report in which the examiner 
indicated that the lab serology utilized to differentiate 
between strains of hepatitis infection was not available 
until the early 1990s.  

With respect to element (3), medical nexus, after reviewing 
the veteran's claims file and service medical records, the 
September 2004 VA examiner essentially opined that the 
veteran's current diagnosis of hepatitis C is the result of 
the viral hepatitis he had in service.  See the September 
2004 VA examination report, p. 3.    

Ordinarily, because all three elements have been met, service 
connection would be granted.  The reason why the veteran's 
claim was denied by the RO was because of the misconduct 
regulations, which have been discussed by the Board above.  
The RO determined that evidence of record showed that the 
veteran had been using intravenous drugs in service and that 
his hepatitis infection arose therefrom.  
For his part, the veteran has denied such activity, instead 
pointing to an alleged air gun infection as the source of the 
hepatitis.  

The veteran contends that he contracted hepatitis C in 
service through a series of immunizations he received upon 
entrance into service.  See veteran's statements dated in 
October 2003 and October 2004.  Specifically, the veteran 
reports that during his admission into service, he stood in 
line with other servicemen and was administered a battery of 
shots.  He asserts that the "air-needle" guns were not 
sterilized; that he was given immunizations with needles used 
on other servicemen; that at least one of these needles in 
the "air-needle" gun was contaminated with the hepatitis C 
virus; and that he thus contracted hepatitis C from this 
needle.  
The veteran denies being exposed to any other risk factors 
for hepatitis C prior to or during his period of service.  
See his August 2004 response to hepatitis C questionnaire.  
He specifically denies a history of intravenous drugs use 
and/or the abuse of drugs during service.  See the veteran's 
October 2004 statement.   

Although the Board has considered the veteran's strenuous 
denial of use of intravenous drugs, a review of the veteran's 
medical records clearly reveals that the veteran had a 
history of drug use that included the use of intravenous 
drugs during his period of service. 

Specifically, the Board observes that service medical records 
dated in September 1972 report that the veteran was a known 
drug abuser; and that he was probably having a reoccurrence 
of viral hepatitis at that time. See September 1972 service 
medical records.  It is clear from the tenor of the report 
that it was believed that the hepatitis was related to the 
drug abuse.    

Thereafter, the veteran's viral hepatitis reoccurred again 
and he was hospitalized.  The narrative report of his 
hospitalization clearly reflects that the veteran had a 
history of drug use.  The veteran reported at the time he was 
hospitalized that he had been shooting "speed".  He was 
subsequently diagnosed with viral hepatitis and the improper 
use of "speed"; again it appears that his health care 
providers linked the two.  See the March 1983 hospitalization 
narrative summary. 

Additional evidence in support of the finding that the 
veteran abused drugs during service consists of the veteran's 
own statements to his post-service private medical provider 
made in connection with his initial diagnosis of hepatitis C.  
Specifically, the Board observes that when the veteran was 
seen for a gastroenterology consultation due to his primary 
care physician's impression that he may have had hepatitis C, 
the veteran reported that he had a medical history that 
included the use of intravenous drug use in 1971. See private 
medical records dated in February 1999 ["IV drug abuser: in 
past, 1971"].  

Medical notes pertaining to the veteran's actual diagnosis of 
hepatitis C in May 1999 reveal the medical provider's opinion 
that the veteran's hepatitis C was related to his 1971 
intravenous drug use rather than any other pre-service, in-
service or post-service event. See May 1999 private medical 
records [" I did explain that he has had this virus since 
1971 . . ."].  

The only evidence to the contrary is the veteran's own 
relative recent statements to the effect that he did not use 
illicit drugs in service.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).
The Board finds that the service medical records and the 
post-service medical treatment records to carry far more 
weight of credibility and probative value that the veteran's 
recent statements.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  Such records are 
more reliable, in the Board's view, than the veteran's 
unsupported and self-serving assertions of events now over 
three decades past, made in connection with his claim for 
monetary benefits from the government.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Specifically, the veteran would clearly be motivated to give 
an accurate representation of his risk factors to health care 
providers for fear that an inaccurate medical history might 
lead to improper treatment; plus, he would have no reason to 
give an inaccurate history at that point. On the other hand, 
the veteran would be highly motivated to cover up any in-
service drug abuse due to the misconduct regulations, of 
which he was obviously well aware.    

While the veteran reports his belief that he contracted 
hepatitis C through in-service immunizations, the service 
medical records do not support his claim in that they do not 
reveal how the veteran was inoculated, much less that the 
equipment used to administer his immunizations were 
contaminated with the hepatitis C virus.  
The September 2004 VA examiner specifically stated that it 
would be entirely speculative to find that such purported 
exposure (categorized by the VA examiner as a potential 
source of infection) resulted in his contraction of the 
hepatitis C virus.  The examiner, rather, ascribed the 
veteran's current hepatitis C to his in-service drug abuse, 
which she categorized as a "great risk factor".   The 
examiner's comments are congruent with VA Fast Letter 04-13, 
June 29, 2004, discussed above.

Based on the entire evidence of record, the Board concludes 
that the veteran's hepatitis C was due to misconduct in 
service (i.e., drug abuse) and not a vaccination with an air 
gun as the veteran alleges.

In conclusion, therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hepatitis C, for the 
reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because a preponderance of the evidence against the 
veteran's claim, the doctrine is not applicable. 



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hepatitis C	is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


